internal_revenue_service date number info release date uil no the honorable chuck hagel united_states senator federal building centennial mall north lincoln ne attention mr todd wiltgen dear senator hagel this letter is in response to your inquiry dated date to the taxpayer_advocate on behalf of your constituents they were concerned that in order for both spouses to receive social_security credit for the income earned in their farming_business they would have to file a partnership return in addition to their joint income_tax return you asked us to explain the various options a married couple has in filing returns and paying taxes for their unincorporated farming_business that will result in social_security coverage for both spouses in addition to the explanation in this letter i have enclosed two copies each of publication agricultural employer’s tax guide publication farmer’s tax guide and publication partnerships with more details on these topics we are addressing only how a hypothetical couple with various structures for their farming_business might file returns and pay taxes so that both may obtain social_security coverage we are assuming the legal requirements have been met for each of these business forms taxpayers should seek legal advice about their particular circumstances and consider all relevant legal requirements that may apply the internal_revenue_code the code has specific definitions of partnership employment and wages that affect how taxpayers must report tax information and pay federal taxes state and local_taxes may not follow the federal rules and may influence a taxpayer’s choice of operations furthermore other federal_law concerning special agricultural programs may affect how a married couple might arrange the farming operations in the discussion below we assume the couple is filing one form_1040 u s individual_income_tax_return with a filing_status of married filing joint_return and the couple has income from the farming_business social_security_benefits are based on an individual’s net_earnings_from_self-employment and or an employee’s wages we will first address social_security coverage based on net_earnings_from_self-employment arising from a farm run as a sole_proprietorship of one spouse two farming businesses run as separate sole proprietorships of each spouse a partnership with each spouse as a partner then we will address social_security coverage based on wages paid_by one spouse to the other social_security coverage based on net_earnings_from_self-employment the laws concerning the tax on self-employment_income are found in sec_1401 to of the code of in addition to other income taxes a self-employment contributions act seca_tax is imposed for each taxable_year on the net_earnings_from_self-employment that fall between the minimum and maximum amounts specified in the code for that year sec_1401 b as relevant here sole proprietors and general partners generally produce net_earnings_from_self-employment for a farm run as a sole_proprietorship a married individual who runs a business as a sole_proprietor reports as part of the married couple’s form_1040 the farming_business income on schedule f profit or loss from farming and the net_earnings_from_self-employment on schedule se self- employment_tax the enclosed publication farmer’s tax guide describes this process in greater detail the information on the sole proprietor’s net_earnings_from_self-employment and the amount of seca_tax paid is sent to the social_security administration with the social_security_number of the sole_proprietor thus the sole_proprietor receives social_security credit based on those amounts although a joint_return is filed by the couple the information sent to the social_security administration relates only to the sole_proprietor who generated the income not to the spouse for a farm run as two separate sole proprietorships a married couple who runs farming operations as two separate sole proprietorships reports as part of their form_1040 the business income from each business on separate schedules f and each spouse’s net_earnings_from_self-employment on separate schedules se the information on each sole proprietor’s net_earnings_from_self-employment and the amount of seca_tax paid relating to each spouse is sent to the social_security administration using each one’s social_security_number thus each spouse receives social_security credit based on those amounts for a farm run as a partnership a married couple who runs their farming operations as a partnership must file a form_1065 u s partnership return of income for the partnership as well as the form_1040 for their individual income_tax the partnership reports as part of its form_1065 the business income from the farming operations on the partnership’s schedule f and prepares a schedule_k-1 partner’s shares of income credits deductions etc for each partner indicating the distributive_share of partnership items for each partner the enclosed publication partnerships describes this process in detail in the form_1040 the couple reports the items on both of the schedules k-1 and prepares separate schedules se to report the net_earnings_from_self-employment the information regarding each spouse’s net_earnings_from_self-employment and the amount of seca_tax paid relating to each individual is sent to the social_security administration using their respective social_security numbers thus each spouse receives social_security credit based on those amounts social_security coverage based on wages paid_by one spouse to the other social_security credit can also be based on the_amount_of_wages earned by an individual sec_3121 of the code generally defines wages as all remuneration for employment there are many special rules governing whether certain kinds of payments to agricultural workers qualify as wages and whether certain kinds of agricultural_labor qualifies as employment within the meaning of sec_3121 of the code these special rules are described in the enclosed publication agricultural employer’s tax guide for payments that qualify as wages paid to an employee the employer must pay federal_unemployment_tax_act futa taxes withhold federal income taxes withhold the employee’s portion of federal_insurance_contributions_act fica_taxes pay the employer’s portion of fica_taxes the employer must file quarterly and annual employment_tax returns a married individual who runs the farm as a sole_proprietorship may be able to provide for social_security credit for a spouse if the spouse receives wages as an employee of the farming_business the farming_business must file employment_tax returns the information on these returns regarding the employer’s and the employee’s portion of fica is sent to the social_security administration under each employee’s social_security_number thus the employee spouse receives social_security credit based on those amounts and as discussed above the information regarding the sole proprietor’s net_earnings_from_self-employment reported on schedule se and the amount of seca_tax paid reported on form_1040 is sent to the social_security administration using the sole proprietor’s social_security_number so the sole_proprietor receives social_security credit based on those amounts i hope this general information and the enclosed publications will be helpful in responding to your constituents if i can be of further assistance in this matter please contact me at sincerely lynne a camillo acting branch chief id employment_tax branch office of assistant chief_counsel exempt_organizations employment_tax government entities enclosures
